MEMORANDUM **
Phillip James Ginder. appeals his 24-month sentence imposed following his guilty plea conviction for knowingly and intentionally importing marijuana into the United States in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm,
Ginder contends that 21 U.S.C. §§ 952 and 960 are facially unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This contention is foreclosed by United States v. Mendozar-Paz, 286 F.3d 1104, 1110 (9th Cir.2002). Ginder also contends that under Apprendi the government is required to prove beyond a reasonable doubt that he knew the drug type and quantity. We recently rejected this argument in United States v. Carranza, 289 F.3d 634, 643 (9th Cir.2002) (holding that Apprendi does not change the “long established rule” that the government need only show that the defendant knew he imported or possessed some controlled substance).1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. All pending motions are denied as moot.